Citation Nr: 0306235	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  97-34 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE 

Entitlement to a permanent and total disability rating for 
the purpose of pension benefits, to include entitlement under 
38 C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	Jill R. Beck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In March 1999, the Board remanded this case in order to 
satisfy due process concerns.  In July 2000, a personal 
hearing was held, by means of video teleconferencing, before 
the undersigned Acting Veterans Law Judge, sitting in 
Washington, D.C.  

The Board again remanded this case in September 2000.  The 
requested development has been accomplished and the case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran has qualifying active service for pension 
benefits purposes.  

2.  The veteran is not currently service-connected for any 
disabilities.  

3.  The veteran has the following non-service-connected 
disorders: hypertension, gastroesophageal reflux, dysthymia 
by history, chronic obstructive pulmonary disease, 
degenerative joint disease of the lumbar and thoracic spines, 
degenerative joint disease of the left ankle, bilateral knee 
arthritis of the patella, mass soft tissue of the neck, and 
allergic rhinitis, each of which is 10 percent disabling.  
The veteran's various disorders are 50 percent disabling when 
considered on a combined basis.  

4.  The veteran is 53 years old, has completed three years of 
college, and was last employed as a mental health aid in 
1984.  

5.  The veteran's disabilities are productive of total 
disability and are sufficient to preclude the average person 
from following a substantially gainful occupation.  

6.  The veteran's disabilities permanently preclude him from 
engaging in substantially gainful employment consistent with 
his age, education and occupational history. 


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 4.7, 4.15, 
4.16, 4.17 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R § 3.159 
(2002), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The November 2002 letter from the Board informed the veteran 
of the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West 2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded VA examinations 
in October 2000 and November 2002.  See 38 U.S.C.A § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  

Non-Service Connected Pension Claim

The Board notes that the veteran meets certain basic 
eligibility requirements for VA pension benefits as he served 
on active duty for a period of ninety days or more during a 
period of war.  38 U.S.C.A. § 101(11), (29); 1521(a), (j)(1) 
(West 2002).  Thus, the issue is whether the veteran is 
permanently and totally disabled for VA pension purposes 
within the meaning of governing law and regulations.  38 
U.S.C.A. §§ 1155; 1502; 1521 (West 2002); 38 C.F.R. §§ 3.321, 
3.323(b)(1), 3.340(b), 3.342, 4.15, 4.16(a), 4.17, 4.18, 
4.19, 4.20, 4.25, 4.27 (2002).  

Law prior to September 17, 2001

Prior to September 17, 2001, permanent and total disability 
for pension purposes provided a combination of "objective" 
and "subjective" standards.  Brown v. Derwinski, 2 Vet. App. 
444, 446 (1992).  The pre-September 17, 2001, law provided 
that permanent and total disability may be shown in one of 
two ways: (1) the veteran must be unemployable as a result of 
a lifetime disability (the "subjective" standard based on the 
disabilities, age, occupational background and other related 
factors of the individual veteran whose claim is being 
adjudicated); or, even if the veteran is employable, (2) the 
veteran suffers from a lifetime disability that is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation (the "objective" standard, 
based on the percentage ratings assigned for each disability 
from the Schedule for Rating Disabilities, 38 C.F.R., Part 4; 
the minimum percentage  rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19 (2002); Brown, 2 Vet. App. at 446.  

In reaching a determination of a permanent and total 
disability for pension purposes, the RO must initially apply 
the percentage standards of 38 C.F.R. § 4.16(a) and the 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard, and the veteran is 
unemployable, the RO should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating pursuant to the extra-
schedular criteria set forth at 38 C.F.R. §§ 3.321(b)(2), 
4.17(b) (the subjective standard).  See Roberts v. Derwinski, 
2 Vet. App. 387, 390 (1992) (whether a permanent and total 
disability could have been assigned on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(2) should have been 
considered).  

In applying the objective standard, the reductions in the 
minimum percentage requirements of 4.16(a) based on age were 
rescinded in an amendment to 38 C.F.R. § 4.17.  See 56 Fed. 
Reg. 57,985 (1991).  In addition, in the course of 
adjudicating a claim for pension, the RO must make 
determinations as to whether any of the disabilities in 
question are the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991 & Supp.  2001); 38 C.F.R. § 
4.17a (2001).  Finally, evaluations for service-connected 
disabilities may be combined with evaluations for 
disabilities not shown to be service connected and not the 
result of the veteran's willful misconduct or vicious habits.  
38 C.F.R. § 3.323(b)(2) (2001).  

Law as of and after September 17, 2001

On December 27, 2001, the President signed the VEBEA, Pub.  
L. No. 107-103, 115 Stat. 976 (2001).  In pertinent part, 
that law amended 38 U.S.C. § 1502 to require VA to presume 
that a veteran is permanently and totally disabled if the 
veteran is: a patient in a nursing home for long-term care 
due to disability; determined to be disabled for any purpose 
of Social Security Administration benefits; unemployable as a 
result of disability reasonably certain to continue 
throughout the life of the veteran; or suffering from either 
a permanent disability which would render it impossible for 
the average person to follow a substantially gainful 
occupation or any disease or disorder that the Secretary of 
VA determines justifies a finding that the veteran is 
permanently and totally disabled.  38 U.S.C.A. § 1502 (West 
1991), amended by § 206(a) of the VEBEA, Pub. L. No. 107-103, 
115 Stat. 976 (2001).  The amendments were effective 
September 17, 2001.  VEBEA, § 206(a), Pub. L. No. 107-103, 
115 Stat. 976 (2001).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended law expressly 
provides an effective date and does not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended law prior to the established effective date.  
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002).  

Therefore, the Board will evaluate the veteran's claim for 
nonservice-connected pension under both the old law and the 
new law in order to ascertain which version is more favorable 
to his claim, if indeed one is more favorable than the other.  
Under the new law, a May 1996 decision of the Social Security 
Administration (SSA) shows that the veteran was considered to 
be disabled under the Social Security Act.  The veteran was 
disabled and unemployable by reason of his multiple 
fractures, open reduction and internal fixation of the right 
acetabulum and right humerous with residual traumatic 
arthritis and degenerative right hip joint and hypertension.  
However, the veteran was not entitled to benefits because his 
disabling impairments were directly related to and arose out 
of his commission of a felony for which he was incarcerated.  

In this case, the old law is more favorable to the veteran's 
claim.  The most recent coded rating decision, dated in 
January 2002, lists nonservice-connected disabilities 
consisting of: hypertension, gastroesophageal reflux, 
dysthymia by history, chronic obstructive pulmonary disease, 
degenerative joint disease of the lumbar and thoracic spines, 
degenerative joint disease of the left ankle, bilateral knee 
arthritis of the patella, mass soft tissue of the neck, and 
allergic rhinitis, each of which is 10 percent disabling.  
The veteran's combined non-service-connected disability 
rating was 50 percent.  This combined evaluation, in and of 
itself, is insufficient for consideration for entitlement to 
a VA pension on a schedular basis.  

In the May 1996 SSA decision it was reported that the veteran 
had not engaged in gainful employment since January 1984.  
SSA concluded that, upon reviewing medical evidence of 
record, that the veteran's impairments caused significant 
vocational limitations and that he had impairments, which 
make it impossible for him to return to former employment or 
make an adjustment to other work.  

While VA was not bound by SSA decisions with regard to a 
veteran's claim for pension benefits, the supporting medical 
evidence for the SSA decision is relevant to the veteran's VA 
claim for nonservice-connected pension benefits.  

In August 1994 the veteran was hospitalized.  The diagnoses 
were supraventricular tachycardia and chronic pain syndrome.  
VA outpatient treatment records, dated between September 1994 
and November 2002, show that the veteran was seen for 
hypertension, gastroesophageal reflux, allergic rhinitis, a 
rash, chronic obstructive pulmonary disease and multiple 
musculoskeletal complaints.  

At the October 2000 VA examination the diagnoses were 
degenerative joint disease of the lumbar and thoracic spines 
(mild) and left ankle (moderate), not related to the 1984 
motor vehicle accident; fairly controlled hypertension, not 
related to the 1984 motor vehicle accident; bilateral knee 
arthritis of the patella, not related to the 1984 motor 
vehicle accident; right hip arthropathy and deformity, 
related to the 1984 motor vehicle accident; mass, soft 
tissue, neck, not related to the 1984 motor vehicle accident; 
and cervical degenerative joint disease, related to the 1984 
motor vehicle accident.  

After careful review of the record, the Board notes that the 
veteran suffers from various disabilities.  The November 2002 
VA examiner opined that the veteran was unable to perform 
gainful employment due to multiple medical problems, 
including right hip arthropathy and deformity following the 
motor vehicle accident in 1984, poorly controlled 
hypertension, chronic obstructive pulmonary disease, 
gastroesophageal reflux, glaucoma, chronic pain syndrome, 
chronic tobacco abuse and obesity.  His rationale for the 
opinion was the veteran's history and physical examination.  

In consideration of the veteran's education, occupational 
background, and related factors, the Board concludes that the 
evidence favors entitled to a permanent and total disability 
evaluation for pension purposes.  Accordingly, the Board 
finds that the veteran is permanently and totally disabled 
for purposes of nonservice-connected pension benefits.  


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	M. S. SIEGEL 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

